Title: To George Washington from Brigadier General Edward Hand, 11 November 1778
From: Hand, Edward
To: Washington, George


  
    Sir
    Albany [N.Y.] 11th Novr 1778
  
I have this moment recd an Express from Schohory. Six parties are out from that post, no discoveries yet made of the Enemy.
  By disire of Lt Col. Butler, inclose your Excy the proceedings of a Genl Court Martial, as near the words of the Original as can be drawn 
    
    
    
    from Memory. the Original being mislaid by Genl Stark, Col. Butler prays your Excy may direct what is to be done with the prisoner.
Inclosed are Cloathing returns for the 4th Pennsylvania Regt & Rifle Corps, the men are really incapable of duty untill Cloathed, therefore if their Cloathing be not Already on the way beg your Excy will please to give the Necessary Orders for forwarding it.
There are Some Ranging Companies raised by the State of New York for the Frontier Service, whose Inlistments will Expire the 31st of next month. they have been Usefull & I Apprehend would Continue if Orders are Given for reinlisting them, perhaps your Excy will take the trouble to mention the matter to the Gouvernor. I am Sir with much respect your Excys most Obedt & most Hble Servant

  Edwd Hand

